Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to an integrated circuit with test features.
The claimed invention recites in part:
“(g) TAP state circuitry having inputs coupled to the test clock terminal and the test mode select terminal, and having state outputs; 
(h) command circuitry having inputs coupled to the test data in terminal and the state outputs, and having a command bus output that includes at least a first TAP select output and a second TAP select output; 
(i) first logic circuitry having an input coupled to the test mode select terminal, having an input coupled to the first TAP select output, and having an output coupled to the first test mode select input; 
(j) second logic circuitry having an input coupled to the test mode select in terminal, having an input coupled to the second TAP select output, and having an output coupled to the second test mode select input; and 
(k) switch circuity having: 
an input coupled to the test data in terminal; 
an output coupled to the test data out terminal; 
an output coupled to the first test data in input; 
an input coupled to the first test data out output; 

an input coupled to the command bus output.”

The prior arts of record (Bhattacharaya as an example of such prior arts) teach a JTAG test access port and at least one testable embedded core circuit having its own JTAG compliant second test access port. A test access port controller and a programmable switch control testing of the electronic circuit. An internal state in the test access port controller, such as bits in a data register, controls the switch state of the programmable switch. When an embedded core circuit is connected for test, the test access port controller remains responsive to the first test access port and operates in a set of snoopy states corresponding to the state of the embedded core circuit under test.
The prior arts however fail to teach the specifics of the claimed invention such as:
“(g) TAP state circuitry having inputs coupled to the test clock terminal and the test mode select terminal, and having state outputs; 
(h) command circuitry having inputs coupled to the test data in terminal and the state outputs, and having a command bus output that includes at least a first TAP select output and a second TAP select output; 
(i) first logic circuitry having an input coupled to the test mode select terminal, having an input coupled to the first TAP select output, and having an output coupled to the first test mode select input; 

(k) switch circuity having: 
an input coupled to the test data in terminal; 
an output coupled to the test data out terminal; 
an output coupled to the first test data in input; 
an input coupled to the first test data out output; 
an output coupled to the second test data in input an input coupled to the second test data out output; and 
an input coupled to the command bus output.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-19 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other prior arts teach:
20070255990 Burke et al. teach a system that includes the TAP switch and a plurality of electronic circuit components, each electronic circuit component having a TAP coupled to the TAP switch. In one or more embodiments, the TAP switch has a first circuit configured to provide a clock signal to a selected one of the TAPs responsive to a selection code included in a serialized instruction.



US 6378093 Whetsel teaches a state machine that responds to inputs to: (1) control the operation of the test control register via the control output from the state machine, and (2) control the operation of the external scan distributor, scan collector, and scan path circuits. The control input to the state machine from the test control register is used to program the way the scan distributor, scan collector, and scan path circuits are controlled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111